Case 5:20-cv-01867-AGR Document 22 Filed 09/10/21 Page 1 of 2 Page ID #:679



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL OWEN SHROPSHIRE,                 )   Case No.: 5:20-cv-01867-AGR
                                              )
12                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
14   KILOLO KIJAKAZI,                         )   AND COSTS PURSUANT TO 28
     Acting Commissioner of Social            )   U.S.C. § 1920
15   Security,                                )
                                              )
16                Defendant                   )
                                              )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $2,900.00 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23   DATE: 6HSWHPEHU  
24                             ___________________________________
                               THE HONORABLE ALICIA G. ROSENBERG
25                             UNITED STATES MAGISTRATE JUDGE
26

                                             -1-
Case 5:20-cv-01867-AGR Document 22 Filed 09/10/21 Page 2 of 2 Page ID #:680



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Young Cho
     _________________________
 4   Young Cho
     Attorney for plaintiff Michael Owen Shropshire
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
